
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 672
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Moran submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the energy, environmental, and foreign policies of the
		  United States should reflect appropriate understanding and sensitivity
		  concerning issues related to climate change, as documented by credible
		  scientific findings and as evidenced by the extreme weather events of recent
		  years.
	
	
		Whereas an overwhelming majority of credentialed
			 scientists, in the United States and abroad, support the findings that climate
			 change is happening and that human activities are a key contributor to
			 it;
		Whereas the Intergovernmental Panel on Climate Change
			 (IPCC) has concluded that human emissions of greenhouse gases, particularly
			 carbon dioxide, are responsible for global warming;
		Whereas the average surface temperature of the Earth is
			 predicted to increase by 3.2°F to 7.2°F by the end of the 21st century relative
			 to the temperatures experienced in the 1980 to 1990 timeframe;
		Whereas the average rate of warming over each inhabited
			 continent is very likely to be at least twice as large as that experienced
			 during the 20th century;
		Whereas an increase in temperature will have major adverse
			 impacts on both the natural and man-made environments and cause significant
			 human suffering due to heat waves, prolonged droughts, water scarcity, food
			 insecurity, rising sea-levels, intensification and frequency of extreme weather
			 events, and extinction of some species;
		Whereas greenhouse gases, such as carbon dioxide trap
			 radiation from the sun and warm the planet's surface;
		Whereas as concentrations of these gases increase, more
			 warming occurs than would happen naturally;
		Whereas in the United States, fossil fuel use accounted
			 for 95 percent of carbon dioxide emissions in 2010;
		Whereas the United States was responsible for 18 percent
			 of the estimated 30,313 Teragrams (Tg) of carbon dioxide added to the
			 atmosphere through the global combustion of fossil fuels in 2009 alone;
		Whereas the United States relies on electricity to meet a
			 significant portion of its energy demands;
		Whereas United States electricity generation from fossil
			 fuels emitted 42 percent of the carbon dioxide from fossil fuel combustion in
			 2010;
		Whereas in order to stabilize the Earth’s climate and
			 prevent catastrophic global climate change, the levels of worldwide carbon
			 dioxide and other greenhouse gas emissions need to be reduced;
		Whereas many religious faiths in the United States and
			 abroad have issued proclamations about the moral obligation to be good stewards
			 of the Earth and about the moral imperative for action on climate
			 change;
		Whereas economists in the United States and abroad
			 recognize the great potential for job creation in renewable energy, energy
			 efficiency, and other innovative practices;
		Whereas United States national security experts recognize
			 that climate change acts as an accelerant of instability and conflict;
		Whereas public health experts have documented the health
			 impacts of rising temperatures, the expansion of vector borne infectious
			 diseases, risks to worldwide food supplies, as well as the direct physical
			 effects of more frequent and extreme weather events; and
		Whereas a growing number of political, scientific,
			 business, and religious leaders believe steps must be taken to avoid
			 catastrophic effects of climate change: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the scientific findings
			 confirming that climate change is happening;
			(2)acknowledges that
			 human activities are a primary cause of climate change;
			(3)recognizes that climate change poses
			 unacceptable risks to the health, safety, and welfare of the people of current
			 and future generations of the United States;
			(4)accepts its responsibility to safeguard the
			 welfare of the people of the United States;
			(5)acknowledges that the welfare of the people
			 of the United States is best protected by policies that—
				(A)reduce energy consumption and increase
			 energy efficiency;
				(B)shift power supply strategy from oil coal
			 and natural gas to wind, solar, geothermal, and other renewable energy sources
			 to reduce dependence on fossil fuels;
				(C)capture and store
			 carbon by planting and greening of urban landscapes and improving land and
			 forest management practices; and
				(D)help people of the United States and abroad
			 prepare for and withstand the significant impacts of climate change that are
			 already occurring and that are likely to accelerate in years ahead; and
				(6)pledges to promptly introduce and enact
			 legislation to achieve these goals.
			
